 1325 NLRB No. 29NOTICE: This opinion is subject to formal revision before publicationin the Board volumes of NLRB decisions. Readers are requested to
notify the Executive Secretary, National Labor Relations Board,
Washington, D.C. 20570, of any typographical or other formal er-
rors so that corrections can be included in the bound volumes.Maremont Corporation/a Division of Arvin Indus-tries and International Association of Machin-ists & Aerospace Workers, AFL±CIO. Case 10±CA±30577December 31, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
LIEBMANPursuant to a charge and amended charge filed onOctober 14 and 21, 1997, the General Counsel of the
National Labor Relations Board issued a complaint on
October 31, 1997, alleging that the Respondent has
violated Section 8(a)(5) and (1) of the National Labor
Relations Act by refusing the Union's request to bar-
gain and to furnish information following the Union's
certification in Case 10±RC±14720. (Official notice is
taken of the ``record'' in the representation proceeding
as defined in the Board's Rules and Regulations, Secs.
102.68 and 102.69(g); Frontier Hotel, 265 NLRB 343(1982).) The Respondent filed an answer admitting in
part and denying in part the allegations in the com-
plaint.On November 24, 1997, the General Counsel fileda Motion for Summary Judgment. On November 26,
1997, the Board issued an order transferring the pro-
ceeding to the Board and a Notice to Show Cause why
the motion should not be granted. The Respondent
filed a response.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentIn its answer the Respondent admits its refusal tobargain and to furnish information that is relevant and
necessary to the Union's role as bargaining representa-
tive, but attacks the validity of the certification on the
basis of its objections to the election in the representa-
tion proceeding.All representation issues raised by the Respondentwere or could have been litigated in the prior represen-
tation proceeding. The Respondent does not offer to
adduce at a hearing any newly discovered and pre-
viously unavailable evidence, nor does it allege any
special circumstances that would require the Board to
reexamine the decision made in the representation pro-
ceeding. We therefore find that the Respondent has not
raised any representation issue that is properly litigable
in this unfair labor practice proceeding. See PittsburghPlate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941).Accordingly, we grant the Motion for Summary Judg-ment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, the Respondent, a Delawarecorporation, with an office and place of business in
Loudon, Tennessee, has been engaged in the manufac-
ture of exhaust systems for the automotive industry.
During the 12-month period preceding issuance of the
complaint, the Respondent, in the course and conduct
of its business operations, purchased and received
goods and materials valued in excess of $50,000 di-
rectly from suppliers located outside the State of Ten-
nessee. We find that the Respondent is an employer
engaged in commerce within the meaning of Section
2(6) and (7) of the Act and that the Union is a labor
organization within the meaning of Section 2(5) of the
Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. The CertificationFollowing the election held August 9, 1996, theUnion was certified on September 23, 1997, as the ex-
clusive collective-bargaining representative of the em-
ployees in the following appropriate unit:All full-time and regular part-time production andhourly maintenance employees, except temporary
employees employed by the Respondent at its
Loudon, Tennessee facility, excluding office cleri-
cal employees, professional, salaried maintenance,
temporary employees, guards and supervisors, in-
cluding as supervisors all team leaders, as defined
in the Act.The Union continues to be the exclusive representativeunder Section 9(a) of the Act.B. Refusal to BargainSince about October 1, 1997, the Union has re-quested the Respondent to bargain and to furnish infor-
mation, and, since about October 9, 1997, the Re-
spondent has refused. We find that this refusal con-
stitutes an unlawful refusal to bargain in violation of
Section 8(a)(5) and (1) of the Act.CONCLUSIONOF
LAWBy refusing on and after October 9, 1997, to bargainwith the Union as the exclusive collective-bargaining
representative of employees in the appropriate unit and
to furnish the Union requested information, the Re-
spondent has engaged in unfair labor practices affect-
ing commerce within the meaning of Section 8(a)(5)
and (1) and Section 2(6) and (7) of the Act. 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of theNational Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(5) and (1) of the Act, we shall order it to
cease and desist, to bargain on request with the Union,
and, if an understanding is reached, to embody the un-
derstanding in a signed agreement. We also shall order
the Respondent to furnish the Union in a timely fash-
ion the information requested about October 1, 1997.To ensure that the employees are accorded the serv-ices of their selected bargaining agent for the period
provided by the law, we shall construe the initial pe-
riod of the certification as beginning the date the Re-
spondent begins to bargain in good faith with the
Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962);Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817
(1964); Burnett Construction Co., 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Maremont Corporation/A Division of
Arvin Industries, Loudon, Tennessee, its officers,
agents, successors, and assigns, shall1. Cease and desist from
(a) Refusing to bargain with International Associa-tion of Machinists & Aerospace Workers, AFL±CIO as
the exclusive bargaining representative of the employ-
ees in the bargaining unit and refusing to furnish the
Union information that is relevant and necessary to its
role as the exclusive bargaining representative of the
unit employees.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclu-sive representative of the employees in the following
appropriate unit on terms and conditions of employ-
ment, and if an understanding is reached, embody the
understanding in a signed agreement:All full-time and regular part-time production andhourly maintenance employees, except temporary
employees employed by the Respondent at its
Loudon, Tennessee facility, excluding office cleri-
cal employees, professional, salaried maintenance,
temporary employees, guards and supervisors, in-
cluding as supervisors all team leaders, as defined
in the Act.(b) Furnish to the Union in a timely fashion the in-formation it requested in its letter dated October 1,
1997, information that is relevant and necessary to its
role as the exclusive representative of the unit employ-
ees.(c) Within 14 days after service by the Region, postat its facility in Loudon, Tennessee, copies of the at-
tached notice marked ``Appendix.''1Copies of the no-tice, on forms provided by the Regional Director for
Region 10 after being signed by the Respondent's au-
thorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other
material. In the event that, during the pendency of
these proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since October 9, 1997.(d) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.Dated, Washington, D.C.December 31, 1997
llllllllllllllllllWilliam B. Gould IV, Chairman
llllllllllllllllllSarah M. Fox, Member
llllllllllllllllllWilma B. Liebman, Member
(SEAL)NATIONALLABORRELATIONSBOARDAPPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with InternationalAssociation of Machinists & Aerospace Workers,
AFL±CIO as the exclusive representative of the em- 3MAREMONT CORP.ployees in the bargaining unit and WEWILLNOT
refuseto furnish the Union information that is relevant and
necessary to its role as the exclusive bargaining rep-
resentative of the unit employees.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain with the Union andput in writing and sign any agreement reached on
terms and conditions of employment for our employees
in the bargaining unit:All full-time and regular part-time production andhourly maintenance employees, except temporaryemployees employed by us at our Loudon, Ten-nessee facility, excluding office clerical employ-
ees, professional, salaried maintenance, temporary
employees, guards and supervisors, including as
supervisors all team leaders, as defined in the Act.WEWILL
furnish to the Union in a timely fashionthe information it requested in its letter dated October
1, 1997, information that is relevant and necessary to
its role as the exclusive representative of the unit em-
ployees.MAREMONTCORPORATION/ADIVISIONOFARVININDUSTRIES